Citation Nr: 9908441	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased (compensable) 
evaluation for hemorrhoids and an increased evaluation for 
lumbosacral strain, currently evaluated as 10 percent.  In 
June 1998, the RO, in pertinent part, increased the 
evaluation for the veteran's hemorrhoids from noncompensable 
to 10 percent and continued the 10 percent evaluation for 
lumbosacral strain.  The veteran and his representative 
appeared before a Member of the Board at a hearing at the RO 
in December 1998.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his hemorrhoid and lumbosacral 
strain disability to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's hemorrhoids have been shown to be manifested by 
external hemorrhoids with moderately severe pain to 
palpation, active microscopic bleeding, and acute pain on 
examination indicating suspicious anal fissure or thrombosed 
internal hemorrhoids.


CONCLUSION OF LAW

The criteria for a 20 evaluation for hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 7336 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Generally, a "well-grounded" claim is one which is plausible.  
It is determined that this issue is well-grounded.  A claim 
that a condition has become more severe is well-grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for internal and external hemorrhoids and underwent a 
hemorrhoidectomy.  The report of an October 1959 VA 
examination for compensation purposes conveys that the 
veteran exhibited internal and external hemorrhoids with some 
reddening of mucosa.  In October 1959, the Buffalo, New York 
RO established service connection for hemorrhoids and 
assigned a noncompensable evaluation for that disability.  In 
1966, the veteran's claims folder was forwarded to the Los 
Angeles, California RO.  VA treatment records from April 1988 
to March 1990 show no treatment for hemorrhoids.  The Los 
Angeles, California RO continued the noncompensable 
evaluation in an April 1990 rating decision.  The veteran 
again claimed entitlement to an increased evaluation in 
September 1991.  A July 1990 history and physical examination 
notes a history of hemorrhoidectomy with hemorrhoid and 
occasional bloody stool associated with external hemorrhoids.  
VA treatment records show that the veteran underwent a 
colonoscopy in December 1990, which revealed mild proctitis 
on the anal ridge.  The Los Angeles, California RO, in a 
March 1992 rating decision, continued the noncompensable 
evaluation for hemorrhoids.

B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 10 percent 
disability evaluation is warranted for large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation disability evaluation is warranted for 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  38 C.F.R. Part 4, Diagnostic Code 7336 
(1998).

VA laboratory reports from March to September 1992 indicated 
that the veteran had mild anemia.  VA treatment records from 
March 1992 to January 1994 contain no complaints of for 
hemorrhoids, although medication reports show that the 
veteran received antiinflammatory suppositories.  At a 
February 1997 VA examination, the veteran complained of 
bleeding hemorrhoids with painful bowel movements for which 
he uses hydrocortisone preparations and Metamucil for 
temporary relief.  The veteran also reported chronic 
hemorrhoidal flare-ups about a dozen times per month.  On 
evaluation, the examiner noted multiple ragged tags of skin, 
which the examiner stated were external hemorrhoids.  The 
examiner also reported that while the external hemorrhoids 
were not inflamed at the present time, the veteran did 
experience moderately severe pain to palpation of the area.  
It was also noted that the stool test for guaiac was 
positive.  On digital examination, the veteran experienced 
acute pain and the examiner was unable to continue the 
examination.  The examiner specifically stated "suspicious 
of anal fissure or thrombosed internal hemorrhoids."  There 
was microscopic bleeding noted on hemoccult and the veteran 
admitted soiling occurred because of incomplete emptying of 
bowel due to swollen hemorrhoids.  No apparent anemia was 
noted.  The diagnosis was external hemorrhoids with active 
microscopic bleeding and acute pain on digital rectal 
examination.  In June 1998, the RO increased the evaluation 
for the veteran's hemorrhoids from noncompensable to 10 
percent.  

An August 1998 VA treatment record indicates that the veteran 
was seen complaining of a change in his bowel movements and 
hemorrhoidal bleeding.  A colonoscopy revealed a perforated 
rectum.  At his December 1998 hearing, the veteran testified 
that that his hemorrhoids bleed daily and that he takes 
suppositories on a daily basis for relief.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's hemorrhoids are manifested by external 
hemorrhoids with microscopic active bleeding, positive guaiac 
stool, and suspicious anal fissure or thrombosed internal 
hemorrhoid.   The veteran advanced that he has daily bleeding 
and fecal leakage with chronic hemorrhoidal flare-ups more 
than a dozen times per month.  Such findings more closely 
approximate the criteria for a 20 percent evaluation under 38 
C.F.R. Part 4, Diagnostic Code 7336 (1998).  

The maximum evaluation for hemorrhoids is 20 percent.  38 
C.F.R. Part 4, Diagnostic Code 7336 (1998).  The Board has 
considered whether any other diagnostic code is applicable to 
the veteran's claim.  The Board finds that the assigned 
diagnostic code is directly on point and that any resort to 
other diagnostic codes would be inappropriate.  Therefore, 
the Board concludes that an evaluation in excess of 20 
percent for the veteran's hemorrhoids is not warranted.  
Accordingly, the Board concludes that a 20 percent evaluation 
is now warranted.  38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 7336 (1998).  

				
ORDER

A 20 percent evaluation for hemorrhoids is granted subject to 
the laws and regulations governing the award of monetary 
benefits. 


					REMAND

The Board observes that in a February 1997 VA examination, 
the examiner specifically stated that it is unlikely that the 
veteran's degenerative disc disease was a result of the 
veteran's service-connected lumbosacral strain.  The examiner 
reported that the veteran had levoscoliosis of the lumbar 
spine with degenerative disc disease at multiple levels and 
moderately severe limitation of range of motion with severe 
pain.  However, the examiner did not differentiate the 
symptoms to the disabilities.  In its June 1998 rating 
decision, the RO denied an increased evaluation for the 
veteran's lumbosacral strain and noted the examiner's 
statement that the veteran's degenerative disc disease is not 
the result of his service connected lumbosacral strain.  In 
effect, the RO is adjudicating the issue of service 
connection for degenerative disc disease of the lumbar spine.

The Board finds the issue of degenerative disc disease of the 
lumbar spine to be inextricably intertwined with the 
certified issue of entitlement to an increased evaluation for 
lumbosacral strain.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  Therefore, the case is REMANDED to the RO for the 
following development:
 
1.  The RO should prepare a rating 
decision that addresses service 
connection for disc disease.  The 
veteran is to be notified by separate 
letter that includes notification of 
appellate rights.  This issue is not on 
appeal.

2.  The RO should return the claims 
folder to the examiner who performed the 
February 1997 VA orthopedic examination 
and ask the examiner to differentiate 
the symptoms of the veteran's 
lumbosacral strain and degenerative disc 
disease of the lumbar spine.  If the 
lumbosacral strain results in no 
impairment, that fact should be noted in 
the report.  If the examiner cannot 
distinguish between the strain and the 
disc disease, that fact should be noted 
in the report.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

